Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the Non-Final Office Action based on application 17/243,336 filed on 04/28/2021
Claims 1-20 are pending and have been examined and fully considered
Drawings
The drawings are objected to because: (See below):
In the specification “timer 160” is not depicted in any of the drawings please indicate “timer 160” in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: (see below)
In paragraph 27 - Fig. 15 has the same description as Fig. 14 even though the drawings are very different. Please change description in order to provide a clear difference between the two figures. 
Throughout the specification “system 10” is written. However, it looks like it should be changed to “sterilization system 10” or “ozone generation system 10” please make the necessary corrections where ref # 10 is only referring to one part of the claimed invention.
Throughout the specification “sterilization system 10” and “ozone generation system 10” are given the same reference number – 10. Please give only one reference number per part of the apparatus to avoid confusion. 
In paragraph 47 “the electrodes 50, 54” and “ozone generator 14” are not depicted into fig. 12-13 please indicate this in the drawings or cite another figure that depicts these.
In paragraph 54 “housing” is given the reference number 18 and 80. Please give one reference number to housing for clarity purposes.
In paragraph 54 housing 80, housing 18, lid 98, chamber 94, and power source 30 are not depicted in fig. 14 cited. Please either add these to fig. 14 or provide indicators/figures in drawings that depict such structure. 
Appropriate correction is required.
The use of the terms “Arduino” in paragraph 39 line 2, “(Difco…& Co.)” in paragraph 69, “3M” in paragraph 72, 76, 78, and 114, “1 US Polo…Reef-Flip Flop” In paragraph 94 , and “OSHA” in paragraph 116 are trade names or marks used in commerce, and have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 15 line 2 is objected to because of the following informalities:  
Claim 15 line 2 please delete “are” prior to “provide”  for proper grammar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  7, 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 in line 2 recites the limitation "the fan”.  There is insufficient antecedent basis for this limitation in the claim. No “fan” was mentioned in previous parts of claim 7 or in claim 1 which claim 7 is dependent on. 

Claim 8 in line 6 recites the limitation "the transformer”.  There is insufficient antecedent basis for this limitation in the claim. No “transformer” was mentioned in previous parts of claim 8. 

Claim 8 in line 7-8 recites the limitation "the ozone generator”.  There is insufficient antecedent basis for this limitation in the claim. No “ozone generator” was mentioned in previous parts of claim 8.

Claim 16 in line 2 recites the limitation "the chamber”.  There is insufficient antecedent basis for this limitation in the claim. No “chamber” was mentioned in previous parts of the claim. Perhaps what applicant meant to say was the “the sterilization chamber”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes et al (US 7658891 B1).

Regarding claim 17 Barnes et al teaches a method of assembling a sterilization system (see e.g. lines 1-11 of Abstract), the method comprising: forming an ozone generator (Ozone generator with corona discharge device; see e.g. lines 34-41 column 20, and lines 13-17 column 12) and coupling the ozone generator (ozone generator with corona discharge device; see e.g. lines 34-41 column 20, and lines 13-17 column 12) to a power source (high voltage transformer 140; see e.g. fig. 7 and lines 52-58 column 24).

Regarding claim 20 Barnes et al teaches the method (see e.g. lines 1-11 of Abstract) of claim 17, further comprising positioning the ozone generator (ozone generator with corona discharge device) and power source (high voltage transformer 140) into a chassis (see e.g. fig. 7, lines 52 58 column 24, lines 41-43 column 24, and lines 5-14 column 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al (US 7658891 B1) and in view of Smith et al (US 2002/0058000 A1)
Regarding claim 1 Barnes et al teaches a sterilization system (Describes an apparatus that is paired with an ozone generator and UV light for decontamination purposes; see e.g. paragraph in “Field of Invention”) comprising: a controller (control system that controls distribution of power to invention and controls various operational parameters; see e.g. lines 26-34 in column 40 and Fig. 21) a transformer including a primary side and a secondary side (high-voltage transformer 140 – used to power decontamination apparatus; see e.g. lines 54-58 column 24 and fig. 7) an ozone generator (ozone generator 66 that has a corona discharge in it to produce ozone; see e.g. lines 34-42 column 20 and fig. 5A) in communication with the secondary side of the transformer (transformer 140) and the controller (valve controllers 172 and 174 – control system that control valves in decontamination apparatus; see e.g. fig. 7 and lines 52-66 column 24). Although Barnes does not explicitly identify an ozone generator in fig. 7. Barnes et al does mention that fig. 7 is showing the ozonizing portion of the cycle for decontamination and illustrates a corona discharge – which produces ozone (see e.g. lines 36-42 column 20). This indicates that an ozone generator is present and is in contact with the transformer 140 and valve controllers 172/174.

Further regarding claim 1 Barnes et al teaches a power source (power supply 738; see e.g. lines 50-55 in column 41) in communication with the controller (Controller 700; see e.g. lines 50-55 in column 41), wherein the ozone generator ionizes atmospheric oxygen through an application of corona discharge (teaches the presence of an ozone generator and corona discharge ozone generator to create ozone; see e.g. lines 36-42 column 20). In regards to claim 1 saying “the ozone generator ionizes atmospheric oxygen through an application of corona discharge”, this is a functional limitation. This falls under the MPEP 2114 section II, Manner of Operating the Device Does Not Differentiate Apparatus Claim From the Prior Art. This part of the MPEP states that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, Barnes only needs to show structure that is capable of ionizing atmospheric oxygen. Barnes shows this by having an ozone generator and corona discharge ozone generator present (see e.g. lines 36-42 column 20) which is necessary structure to ionize oxygen, as the process of making ozone is through an ionization process. 

However, Barnes does not teach a primary side of transformer in communication with the controller as claimed and disclosed instantly.

Smith et al teaches the primary side of transformer (transformer 40; see e.g. fig. 1) in communication with the controller (DC voltage switch device 30 - controls amount of power from DC waveform generator 20 to transformer 40; see e.g. fig. 1 and paragraph 19). This set is created so that the DC Switching device can apply a DC voltage to the primary winding of a transformer in a rapid manner (see e.g. lines 9-13 paragraph 9). Although Smith does not explicitly state a controller is in use, the DC Switching device 30 is still considered to be a controller as it “controls the application of the DC voltage from waveform generator 20 to transformer 40” as stated by Smith (see e.g. lines 4-6 paragraph 19). 

Both Barnes and Smith are analogous art and are analogous to the claimed invention because both are in the same field of endeavor as the instant claims and are teaching an ozone generator for decontamination, disinfection, and sterilization purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the primary side of the transformer (transformer 40) in communication with the controller (DC voltage switch device 30) in Smith et al with Barnes et al’s invention due to the advantage of the DC Switching device can apply a DC voltage to the primary winding of a transformer in a rapid manner (see e.g. lines 9-13 paragraph 9).

Regarding claim 2 Barnes teaches the sterilization system (Describes an apparatus that is paired with an ozone generator and UV light for decontamination purposes; see e.g. Paragraph in “Field of Invention”) of claim 1.

However Barnes does not teach the ozone generator including a first electrode and a second electrode twisted together. 

Smith teaches wherein the ozone generator includes a first electrode and a second electrode twisted together (primary electrode 51 and secondary electrode 52 where the primary electrode 51 is wrapped around an insulator and the secondary electrode 52 is in a helical structure twisted together; see e.g. lines 3-6 in paragraph 20). This set up of the electrodes in the ozone generator allows for the electrode to provide an optimal electrical discharge for ozone production. (see e.g. lines 10-21 paragraph 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ozone generator including a first electrode and a second electrode twisted together (primary electrode 51 and secondary electrode 52 where the primary electrode 51 is wrapped around an insulator and the secondary electrode 52 is in a helical structure twisted together on itself) in Smith et al with Barnes et al’s invention due to the advantage of the set-up of the electrodes allows for an optimal electrical discharge for ozone generation as stated by Smith et al (see e.g. lines 10-21 paragraph 10). 

Regarding claim 7 Barnes et al teaches the sterilization system (Describes an apparatus that is paired with an ozone generator and UV light for decontamination purposes; see e.g. Paragraph in “Field of Invention”) of claim 1, further comprising a chassis (Casing covering the ozone generator and treatment unit 94 that is responsible for sterilizing air; see e.g. lines 5-21 column 23 and Fig. 6), wherein the transformer (High voltage transformer 140 is encased in treatment unit 94; see e.g. fig. 7 and lines 41-43 column 24, lines 52-66 column 24, and fig. 7) the ozone generator (Ozone generator and treatment unit 94; see e.g. lines 5-21 column 23, and Fig. 6), the power source (high voltage transformer 140 – doubles as a power supply for the corona discharge device 134; see e.g. fig. 7 and lines 52-66 column 24) , and the fan (fan 130; see e.g. lines 52-55 column 24 and fig. 7) are positioned within the chassis (see e.g. Fig. 7 and 6, lines 41-43 column 24 and lines 52-66 column 24). Although Fig. 7 does not show a chassis (casing) surrounding the apparatus, Barnes et al states Fig.7 is an internal view of the Fig. 6 which is the ozone generator and treatment unit 94 surrounded by a casing (chassis) (see e.g. lines 41-43 column 24). 


Regarding claim 18 Barnes et al teaches the method (see e.g. lines 1-11 of Abstract) of claim 17, a, ozone generator (ozone generator with corona discharge) coupled to the power source (high voltage transformer 140; see e.g. lines 34-41 column 20, lines 13-17 column 12, fig. 7 and lines 52-58 column 24).

However Barnes et al does not teaches that the power source is separate from a transformer and are connected together.

Smith et al teaches the power source (DC Waveform generator 20) connected to a transformer (transformer 40; see e.g. Fig. 1). This set up allows for user to control the settings of the DC waveform generator 20 which allows for user to optimize the concentration of ozone that is generated  (see e.g. lines 4-20 paragraph 25).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power source (DC Waveform Generator 20) connected to a transformer (transformer 40) in Smith et al with Barnes et al’s invention due to the advantage of the DC Waveform Generator 20 (power source) allows for user to control settings of the DC waveformer 20 and these settings allow for user to optimize the concentration of ozone that is generated  (see e.g. lines 4-20 paragraph 25).

Claim(s) 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al and Smith et al as applied to claim 1 above, and further in view of Kyung-woon et al (KR 100462505 B1).
Regarding claim 3Barnes et al teaches the sterilization system (Describes an apparatus that is paired with an ozone generator and UV light for decontamination purposes; see e.g. Paragraph in “Field of Invention”) of claim 2.

However modified Barnes(Barnes in view of Smith) et al does not teach wherein 0.1 mm to 10 mm of airspace is present between the first electrode and the second electrode. 

Kyung-woon et al teaches of a plasma reactor for generation of ozone for air purification(abstract) and further of a 0.1 mm to several mm of distance between electrodes (see e.g. last 3 lines of paragraph 25 in page 2 of 6), which overlaps with the claimed range of 0.1 mm to  10 mm. This gap between the electrodes has an advantage in that it has a significant influence on plasma generation (see e.g. lines 4 paragraph 1 of page 3 of 6) 

Both Kyung-woon, Barnes and Smith are analogous art  because they are in the same field of endeavor teaching an ozone generator for sterilization of air. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by Kyung-woon et al because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP 2144.05

Regarding claim 4 modified Barnes et al teaches the sterilization system (Describes an apparatus that is paired with an ozone generator and UV light for decontamination purposes; see e.g. Paragraph in “Field of Invention”) of claim 2. 

However, does not teach wherein 0.5 mm to 2 mm of airspace is present between the first electrode and the second electrode. 

Kyung-woon et al teaches of a plasma reactor for generation of ozone for air purification(abstract) and further of a 0.1 mm to several mm of distance between electrodes (see e.g. last 3 lines of paragraph 25 in page 2 of 6), which overlaps with the claimed range of 0.5 mm to  2 mm. This gap between the electrodes has an advantage in that it has a significant influence on plasma generation (see e.g. lines 4 paragraph 1 of page 3 of 6) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by Kyung-woon et al because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP 2144.05.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al, and Smith et al as applied to claim 1 above, and further in view of Fuchigami et al (JP H10120404 A) and Fan Guo-rong et al (CN 108796542 A).

Regarding claim 5 modified Barnes et al teaches the sterilization system (Describes an apparatus that is paired with an ozone generator and UV light for decontamination purposes; see e.g. Paragraph in “Field of Invention”) of claim 2.

However, Barnes et al does not teach wherein each of the first and second electrodes are formed of wire insulated in silicone-rubber.

Fuchigami et al teaches where each of the first and second electrodes are formed of wire (twisted covered wire electrodes; see e.g. line 4 paragraph 7 page 2 of 4) and are insulated (insulator made of resin surrounding electrodes; see e.g. lines 6-9 of Abstract). The wire electrodes help increase ozone efficiency due to its length, and the resin insulator is flexible allowing for the ozone generating element to be freely deformed and installed in any space where ozone is generated (see e.g. paragraph 9 in page 2 of 4).

Fuchigami, Barnes, and Smith are analogous art because they are in the same filed of endeavor teaching an ozone generator for sterilization and disinfection purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wired first and second electrodes (twisted covered wire electrodes) insulated (insulator made of resin surround electrodes) in Fuchigami et al with Barnes et al and Smith et al due to the advantage of the wire electrodes increase ozone efficiency due to its length, and the resin insulator is flexible allowing for the ozone generating element to be freely deformed and installed in any space where ozone is generated (see e.g. paragraph 9 in page 2 of 4).

However Fuchigami et al does not teach electrodes in an insulator made of silicone-rubber.

Fan, Gou-rong et al teaches an electrode assembly (first and second electrode) wrapped in a rubber sleeve (does state the material is silicone-rubber but base on BRI one can interpret rubber as being silicone rubber; see e.g. lines 10-12 of page 13 of 18). 

Fan Gou-rong, Fuchigami, Barnes, and Smith are analogous to one another because they are in the same field of endeavor teaching an ozone generator for sterilization and disinfection purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrode assembly wrapped in a rubber sleeve in Fan Gou-rong et al with Fuchigami, Barnes, and Smith et al’s invention because a simple substitution of the resin insulator in Fuchigami et al with the rubber insulator in Fan Gou-rong would yield predictable and same results. This is because both insulators art recognized equivalents in performing the necessary function of an insulator as shown by their use as insulators. See MPEP 2144. 


Claim(s) 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al, and Smith et al as applied to claim 1 above, and further in view of Kasting Jr. et al (US 5520893 A). 

Regarding claim 6 modified Barnes et al teaches the sterilization system (Describes an apparatus that is paired with an ozone generator and UV light for decontamination purposes; see e.g. Paragraph in “Field of Invention”) of claim 1.

However modified Barnes et al does not teach wherein the transformer is an ignition coil.

Kasting Jr. et al teaches wherein the transformer is an ignition coil (primary coil inside the transformer; see e.g. lines 21-25 column 9).  It would have been obvious to one of ordinary skill to use the ignition coil of Kasting with modified Barnes since having a 120VAC 50/60 cycle primary coil and a 9000 volt secondary coil in the transformer is preferred because this type of transformer allows for the operator to conveniently and safely plug the transformer into a suitable wall outlet (see e.g. lines 28 -31 column 8 and lines 13-17 column 8).

Regarding claim 8 Barnes et al teaches a sterilization system (Describes an apparatus that is paired with an ozone generator and UV light for decontamination purposes; see e.g. paragraph in “Field of Invention”) comprising: a controller positioned within a chassis (valve controllers 172 and 174 – teaches valve controllers 172 and 174 are in the ozone generator and treatment unit 94 which is surrounded by a casing (chassis; see e.g. fig. 7 and lines 52-55 column 24), a fan (fan 726; see e.g. lines 11-15 column 41) in communication with the controller (controller 700; see e.g. lines 11-15 column 41), the fan (fan 130; see e.g. lines 52-55 column and Fig. 7) configured to circulate air across the ozone generator (Teaches that fan 130 allows air to circulate in unit 94 which houses an ozone generator; see e.g. lines 52-55 column 24 and fig. 7 and fig. 6 lines 5-21 in column 23). 

However Barnes et al does not teach an ignition coil including a primary side and a secondary side, the primary side in communication with the controller; a first electrode and a second electrode that is twisted together, the first and second electrodes in communication with the secondary side of the transformer and the controller; a power source positioned in communication with the controller; and that the first and second electrodes ionize atmospheric oxygen through an application of corona discharge.

Smith et al teaches the primary side (primary side of transformer 40; see e.g. fig. 1) is in communication with the controller; (Transformer 40 is connected to DC Voltage switching device 30; see e.g. fig. 1), a first electrode and a second electrode that is twisted together (states a first electrode being a sheet but the second electrode is in a helical structure twisted together; see e.g. lines 1-6 paragraph 20 and Fig. 1), the first and second electrodes in communication with the secondary side of the transformer and the controller; (see e.g. fig. 1 and paragraph 19 and lines 1-6 of paragraph 20), a power source (DC waveform generator 20; see e.g. paragraph 19 and fig. 1) in communication with the controller (DC Voltage switching device 30; see e.g. paragraph 19 and fig. 1), and wherein the first and second electrodes ionize atmospheric oxygen through an application of corona discharge (see e.g. lines 10-21 in paragraph 10, last 4 lines of paragraph 23). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the primary side (primary side of transformer 40) is in communication with the controller; (Transformer 40 is connected to DC Voltage switching device 30), a first electrode and a second electrode twisted together (states a first electrode being a sheet but the second electrode is in a helical structure twisted together), the first and second electrodes in communication with the secondary side of the transformer and the controller, a power source (DC waveform generator 20) in communication with the controller (DC Voltage switching device 30), and wherein the first and second electrodes ionize atmospheric oxygen through an application of corona discharge in Smith et al with Barnes et al’s invention due to the following advantages - having the first electrode and second electrode twisted together allows for optimal electrical discharge for ozone production (see e.g. lines 10-21 paragraph 10), having the primary side be in communication with the controller and the power source positioned in communication with controller allows for DC voltage to be rapidly applied to the transformer (see e.g. paragraph 9), having the first and second electrodes ionize atmospheric oxygen through an application of corona discharge is an improvement in the art to produce ozone in increased concentrations (see e.g. paragraph 19, and lines 1-3 of paragraph 20), and having the first and second electrodes in communication with the secondary side of the transformer and the controller provides the advantage of allowing the DC voltage to continuously supply power to prevent decay in oscillations that are necessary for the electrodes in the corona cell (see e.g. lines 1-10 paragraph 10). 

However Barnes and Smith et al does not teach an ignition coil including a primary side and a secondary side.

Kasting Jr. et al teaches an ignition coil (primary coil of transformer 76; see e.g. lines 19-25 column 9) including a primary side and a secondary side (see e.g. transformer 76 in fig. 4). This set up provides the advantage of allowing opportunities for the transformer 76 to be attached to other parts of the ozone generator to supply necessary power (see e.g. fig. 4).

Barnes, Smith, and Kasting Jr. are analogous art  because they are in the same field of endeavor teaching an ozone generator to assist in sterilization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ignition coil (primary coil of transformer 76) including a primary side and a secondary side in Kasting Jr. et al with Barnes and Smith et al’s invention due to the advantage of the ignition coil (primary coil of transformer 76) allowing for opportunities for transformer 76 to be attached to other parts of ozone generator to supply necessary power (see e.g. fig. 4).

Claim(s) 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al, Smith et al, and Kasting Jr. et al as applied to claim 8 above, and further in view of Kyung-woon et al (KR 100462505 B1).

Regarding claim 9 modified Barnes et al teaches the sterilization system (Describes an apparatus that is paired with an ozone generator and UV light for decontamination purposes; see e.g. Paragraph in “Field of Invention”) of claim 8.

However modified Barnes et al does not teach wherein 0.1 mm to 10 mm of airspace is present between the first electrode and the second electrode.

Kyung-woon et al teaches of a plasma reactor for generation of ozone for air purification(abstract) and further of a 0.1 mm to several mm of distance between electrodes (see e.g. last 3 lines of paragraph 25 in page 2 of 6), which overlaps with the claimed range of 0.1 mm to  10 mm. This gap between the electrodes has an advantage in that it has a significant influence on plasma generation (see e.g. lines 4 paragraph 1 of page 3 of 6) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by Kyung-woon et al because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP 2144.05.

Regarding claim 10 modified Barnes et al teaches the sterilization system (Describes an apparatus that is paired with an ozone generator and UV light for decontamination purposes; see e.g. Paragraph in “Field of Invention”) of claim 8.

However modified Barnes et al does not teach wherein 0.5 mm to 2 mm of airspace is present between the first electrode and the second electrode.

Kyung-woon et al teaches of a plasma reactor for generation of ozone for air purification(abstract) and further of a 0.1 mm to several mm of distance between electrodes (see e.g. last 3 lines of paragraph 25 in page 2 of 6), which overlaps with the claimed range of 0.5 mm to  2 mm. This gap between the electrodes has an advantage in that it has a significant influence on plasma generation (see e.g. lines 4 paragraph 1 of page 3 of 6) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by Kyung-woon et al because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP 2144.05.

Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al, Smith et al, and Kasting Jr. et al, as applied to claim 8 above, and in further in view of Fuchigami et al (JP H10120404 A) and Fan Guo-rong et al (CN 108796542 A).

Regrading claim 11 modified Barnes et al teaches the sterilization system (Describes an apparatus that is paired with an ozone generator and UV light for decontamination purposes; see e.g. Paragraph in “Field of Invention”) of claim 8. 

However, modified Barnes et al does not teach wherein each of the first and second electrodes are formed of wire insulated in silicone-rubber. 

Fuchigami et al teaches that each of the first and second electrodes are formed of wire (twisted covered wire electrodes; see e.g. line 4 paragraph 7 page 2 of 4) insulated (insulator made of resin surrounding electrodes; see e.g. lines 6-9 of Abstract). This set up is implemented because the wire electrodes increase ozone efficiency due to its length, and the resin insulator is flexible allowing for the ozone generating element to be freely deformed and installed in any space where ozone is generated (see e.g. paragraph 9 in page 2 of 4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wire shaped first and second electrodes (twisted covered wire electrodes) being insulated (insulator made of resin surround electrodes) in Fuchigami et al with Barnes et al and Smith et al due to the advantage of the wire electrodes help increase ozone efficiency due to its length, and the resin insulator is flexible allowing for the ozone generating element to be freely deformed and installed in any space where ozone is generated (see e.g. paragraph 9 in page 2 of 4).

However Fuchigami et al does not teach electrodes in an insulator made of silicone-rubber.

Fan, Gou-rong et al teaches an electrode assembly (first and second electrode) wrapped in a rubber sleeve (does state the material is silicone-rubber but base on BRI one can interpret rubber as being silicone rubber; see e.g. lines 10-12 of page 13 of 18). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrode assembly wrapped in a rubber sleeve in Fan Gou-rong et al with Fuchigami, Barnes, and Smith et al’s invention because a simple substitution of the resin insulator in Fuchigami et al with the rubber insulator in Fan Gou-rong would yield predictable and same results. This is because both insulators are art recognized equivalent in that they perform the necessary function of an insulator, as shown by their use as insulators. See MPEP 2144. 

Regarding claim 12 modified Barnes et al teaches the sterilization system (Describes an apparatus that is paired with an ozone generator and UV light for decontamination purposes; see e.g. Paragraph in “Field of Invention”) of claim 8, further comprising a chassis, (Casing covering the ozone generator and treatment unit 94 that is responsible for sterilizing air; see e.g. lines 5-21 column 23 and Fig. 6), wherein the power source (high voltage transformer 140), and the fan (fan 130) are positioned within the chassis (casing covering the ozone generator and treatment unit 94 that is responsible for sterilizing air; see lines 52-58 column 24, lines 41-43 column 24, and fig. 7 and 6).

However Barnes et al does not teach an ignition coil or twisted first electrode and second electrode in the chassis.

Fuchigami et al teaches a twisted first electrode and second electrode (twisted covered wire electrodes; see 4th  sentence in paragraph 9 of page 2 of 4) is in a chassis (resin insulator; see e.g. first sentence of paragraph 9 page 2 of 4).  Having the first electrode and second electrode be twisted inside a resin insulator (chassis) allows for the wire electrodes to increase the ozone efficiency due to its length, and the resin insulator is flexible allowing for the ozone generating element to be freely deformed and installed in any space where ozone is generated (see e.g. paragraph 9 in page 2 of 4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the twisted first electrode and second electrode (twisted covered wire electrodes) being in a chassis (resin insulator) in Fuchigami et al with  Barnes et al’s invention due to the advantage of the twisted wire electrodes increase the ozone efficiency due to its length, and the resin insulator is flexible allowing for the ozone generating element to be freely deformed and installed in any space where ozone is generated (see e.g. paragraph 9 in page 2 of 4).

However Fuchigami et al does not teach an ignition coil in a chassis.

Kasting Jr. et al teaches an ignition coil (primary coil in transformer 76) in a chassis (housing 12 which comprises of panel 16, 18, 24, and 25 and rear panels 20 and 22; see e.g. fig. 3 and lines 11-13 column 5, lines 66-67 column 5 and lines 1-8 column 6). This set up of a housing encompassing the ignition coil gives the advantage of an attractive appearance of the invention (see e.g. lines 56-62 of column 3).

Fuchigami, Kasting Jr. and Barnes are analogous to one another because they are in the same field of endeavor and are teaching an ozone generator for sterilization purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ignition coil (primary coil in transformer 76) in a chassis (housing 12 which comprises of panel 16, 18, 24, and 25 and rear panels 20 and 22) in Kasting Jr. et al with Fuchigami and Barnes et al’s invention due to the advantage of having the ignition coil in the housing allows for an attractive appearance of the invention (see e.g. lines 56-62 of column 3).

Regarding claim 13 modified Barnes et al teaches the sterilization system (Describes an apparatus that is paired with and ozone generator and UV light for decontamination purposes; see e.g. Paragraph in “Field of Invention”) of claim 12, wherein the chassis (casing surrounding the ozone generator and treatment unit 94) includes a body having a sterilization chamber (treatment unit 94 with coarse filter 154 inside it that remove germs and purifies air; see e.g. lines 5-14 column 23 and fig. 7), and the sterilization chamber (treatment unit 94 with coarse filter 154) is configured to receive materials to be sterilized (teaches coarse filter 154 – part of ozone generator and treatment unit 94 - comes in contact with unpurified air to remove germs and purify the air; see e.g. lines 5-14 column 23 and fig. 7). 

However  modified Barnes et al does not teach a lid that is removably secured to the body to close the sterilization chamber. 

Kasting Jr. et al teaches a lid (lid 15) that is removably secured to the body to close the sterilization chamber (sterilization pan 14 – where ozone sterilization of contaminated water occurs; see e.g. lines 49-56 column 3 and fig. 1). Having the lid (lid 15) allows for a good sealing of the sterilization pan 15, which prevents undesirable foreign objects from entering the sterilization pan and ozone gas from escaping (see e.g. lines 21-25 column 4 and lines 22-25 column 2 and lines 9-15 column 1). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lid (lid 15) to be removably secured to the body to close the sterilization chamber (sterilization pan 14) in Kasting Jr. et al with modified Barnes et al’s invention due to the advantage of the lid (lid 15) providing good sealing of the sterilization pan 15, which prevents undesirable foreign objects from entering the sterilization pan and ozone gas from escaping (see e.g. lines 21-25 column 4 and lines 22-25 column 2 and lines 9-15 column 1).

Regrading claim 14 modified Barnes et al teaches the sterilization system (Describes an apparatus that is paired with and ozone generator and UV light for decontamination purposes; see e.g. Paragraph in “Field of Invention”) of claim 13, wherein the sterilization chamber (treatment unit 94 with coarse filter 154 inside it) contains one or more ozone level sensors (ozone sensor; see e.g. lines 34-37 column 41)  for measuring the level of ozone present inside of the sterilization chamber (teaches an ozone sensor that can be present in embodiment to monitor concentration of ozone; see e.g. lines 34-37 column 41).  

Regarding claim 15 modified Barnes et al teaches the sterilization system (Describes an apparatus that is paired with an ozone generator and UV light for decontamination purposes; see e.g. Paragraph in “Field of Invention”) of claim 14, wherein the one or more ozone level sensors (ozone sensor) are providing feedback to the controller (teaches that ozone sensors monitor the concentration of ozone and if an issue occurs feedback is sent to the controller as a warning; see e.g. lines 36-40 column 41) such that the controller (controller 700) adjusts ozone production output to maintain a pre-determined level of ozone within the sterilization chamber (treatment unit; see lines 44-50 column 41). Barnes does not say output of ozone is being controlled by controller based on a predetermined level of ozone within the sterilization chamber. However Barnes is teaching that the controller 700 can control the flow of ozone, which is the output of the ozone within a treatment unit which is equivalent and reads on  a predetermined amount of ozone.

Regarding claim 16 modified Barnes et al the sterilization system (Describes an apparatus that is paired with an ozone generator and UV light for decontamination purposes; see e.g. Paragraph in “Field of Invention”) of claim 15.

However Barnes et al does not teach the measurement and adjustment of ozone levels within the chamber are in communication with a timer such that the materials within the sterilization chamber are exposed to a pre-determined level of ozone for a pre-determined amount of time.

Kasting Jr. et al teaches the measurement and adjustment of ozone levels within the chamber are in communication with a timer such that the materials within the sterilization chamber are exposed to a pre-determined level of ozone for a pre-determined amount of time (see e.g. lines 13-21 column 9). Although Kasting Jr. et al does explicitly state that the adjustment of ozone levels within the chamber are in communication with a timer such that the materials within the sterilization chamber are exposed to a pre-determined level of ozone for a pre-determined amount of time. Kasting Jr. et al does teach a timer that controls a period of time for sterilization which is equivalent to a predetermined amount of time for ozone level exposure and Kasting Jr. et al teaches that the controller controls the transformer which supplies the power to the ozone generator. This control of the transformer, allows for the amount of ozone produced to be controlled because controlling the power dictates how much ozone is produced by the ozone generator. This overall set up provides the advantage in that the timer can act as an indicator so user knows when sterilization is complete, making the process overall more efficient (see e.g. lines 13-21 column 9). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the measurement and adjustment of ozone levels within the chamber being in communication with a timer, such that the materials within the sterilization chamber are exposed to a pre-determined level of ozone for a pre-determined amount of time in Kasting Jr. et al with Barnes et al’s invention due to the advantage in that the timer can act as an indicator so user knows when sterilization is complete, making the process overall more efficient (see e.g. lines 13-21 column 9). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al, as applied to claim 17 above, and in view of Fuchigami et al (JP H10120404 A).

Regarding claim 19 Barnes et al teaches the method (see e.g. lines 1-11 of Abstract) of claim 17, wherein forming an ozone generator (ozone generator with corona discharge device; see e.g. lines 34-41 column 20, and lines 13-17 column 12). 

However Barnes et al does not teach that the ozone generator includes twisting the first electrode with a second electrode.  

Fuchigami et al teaches an ozone generator that includes twisting the first electrode with a second electrode (twisted covered wire electrodes; see e.g. line 4 paragraph 7 page 2 of 4 and lines 4-7 of Abstract). This twisting of the first electrode with the second electrode allows for increased ozone generation efficiency (see e.g. first half of paragraph 9 page 2 of 4). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the twisting of the first electrode with a second electrode in Fuchigami et al with Barnes et al due to the advantage of the twisting of the first electrode with the second electrode allows for increased ozone generation efficiency (see e.g. first half of paragraph 9 page 2 of 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
US 20170370013 A1 – teaches an ozone generator with electrodes – cathode and anode – connected to a power supply and generates ozone via corona discharge.
US 20170335470 A1 – teaches an ozone generator with electrodes, connected to a power source, and generates ozone via corona discharge.
US 20050186108 A1 – teaches an ozone generator with a power supply, transformer, electrodes, generate ozone via corona discharge, and has a controller.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to VALERIE L TRAN whose telephone number is
(571)272-7576. The examiner can normally be reached Monday to Friday from 8:00 am
EST. Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview,
applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone
are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-
5758. The fax phone number for the organization where this application or proceeding is
assigned is 571-273-8300. Information regarding the status of published or unpublished
applications may be obtained from Patent Center. Unpublished application information in
Patent Center is available to registered users. To file and manage patent submissions in
Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent
Center and https://www.uspto.gov/patents/docx for information about filing in DOCX
format. For additional questions, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.L.T./
Examiner, Art Unit 4172

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


















-